DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       THOMAS A. DEHAYS,
                           Appellant,

                                   v.

                 FLORIDA ATLANTIC UNIVERSITY,
                           Appellee.

                             No. 4D17-1981

                        [November 16, 2017]

  Administrative appeal from Florida Atlantic University Residency
Appeals Committee.

  Thomas A. DeHays, Boca Raton, pro se.

  Daniel A. Jones, Office of the General Counsel, Florida Atlantic
University, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.